Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because.
Claim 11-20, directed to a system for building a knowledge map, with modules, directed to user input, query a database, construct, present and allow user modifications, appears is related to statutory structures to support adapted to operations, but, the claims are not limited to statutory scope.
The claims scope includes modules configured to, but not limited to a hardware element and/or a statutory element.
As claimed the modules are deemed to include scope, wherein each module can be, software modules but, could be statutory by limiting the modules to be stored to, a non-transitory medium.
Alternatively, since a system claims, an amendment limiting the system to a hardware element.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (US 2011/0283205) taken with Arroyo et al. (US 2013/0262449).


O	obtaining user input data (see 108 & 110, 614) 
User Input (Figs. 2-3) and a field 502, is adapted to receive, a Search String 502, such as: “C” = user input query

querying (w/User Input w/C), a data-source, based on the user input data to obtain data node information 

SEE, search string Results, in Fig 5, with Node data node information (w/Links 508), about or related or associated with, searched, “node C”, as a Center or target Node, having related, lined associated, nodes 1-7, w/Color or different colors), 
the data node information including target node information (see node C) and association node information related to the target node information (target C vs. related nodes 1-7), 


analyzing the data node information (Figs. 1 & 6, systems/apparatus)
constructing (method steps, or code), a knowledge map (Fig. 5 of Nodes) based on the analysis result (See Figs. 2-3), and 
causing the knowledge map to be presented to the user (results of query, in Fig. 5, GUI or user interface)
And
receiving from the user a modification instruction for modifying the knowledge map

SEE user can, Modify, a Rendered Map, through user input, 0013, 0019, 0024, 0025, 0048 (manipulating or manipulate), 0049 (click, to a New Center) and 0053 (move around)
And
causing a modified knowledge map to be presented (modified), to the user (updated resultant nodes).

 
the results, are manipulate-able
[0047] 1.4 Exemplary User Interface: 

[0048] FIG. 5 shows one exemplary user interface 500 for displaying and manipulating a social graph in accordance with one embodiment the automated social networking graph mining and visualization technique. In this embodiment, a user can search for an entity's name (e.g., a person, an organization or a key word) by entering the name (e.g., "C" in this example) in a search box 502. The entity's name (e.g., C) is shown as a center vertex 504 and other connected entities are shown as vertices 506 around the center vertex 504. The strength of the social connections between the vertices 506 are shown as edges 508. The shorter the edge 508 between two vertices 506, the stronger the relationship is between the entities represented by the connected vertices. The longer the edge 508 between two vertices 506, the weaker the relationship is between the entities represented by the connected vertices. In one embodiment, the color of the vertices 506, and optionally the background behind them, varies from 0.degree. to 360.degree. in a rainbow-like color sequence (e.g., red 510, orange 512, yellow 514, green 516, blue 518, and purple 520). Additionally, the more close the nodes or vertices 506 are, the more similar the colors of the nodes (and optionally the background behind the nodes) are. In one embodiment, the node/vertex color changes according to the polar coordinates from 0.degree. to 360.degree... 


Note, User input (interaction) w/the Results, w/a user click on Vertex

[0049] In one embodiment, the exemplary user interface 500 also provides animation. For example, when a user clicks (e.g., selects) one vertex 506 with a user input device, the whole social graph/map 522 changes to a new map centered on the clicked on (e.g., selected) vertex. During the switching transition, there are three kinds of animations: 

[0050] a) originally displayed vertices which will not be on the new map are no longer displayed. 

[0051] b) originally displayed vertices which will still be in the new map will move to a new position; and 

[0052] c) new vertices which were not in the original map will appear and move to position. 

 [0053] The user interface 500 can also include a curser control 524 to allow a user to move around the map 522 to display additional portions of the graph. A user can also select various vertices 506 to find out additional information about them. For example, in one embodiment, if a user selects a vertex with a mouse or other input device, a pop-up window or display screen with additional information about the entity associated with the selected vertex will be displayed.

	Regarding as further recited in claim 1, Nie is deemed to provide a searchable structures, including to locate through searching a data source to locate data from a search.
[0059] The automated social networking graph mining and visualization technique may be described in the general context of computer-executable instructions, such as program modules, being executed by a computing device. Generally, program modules include routines, programs, objects, components, data structures, and so on, that perform particular tasks or implement particular abstract data types. The automated social networking graph mining and visualization technique may be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules may be located in both local and remote computer storage media including memory storage devices.


Regarding claim 1 and searching a database, as claimed, the examiner cites Arroyo.
Arroyo, also teaches to, receive user queries (Fig. 4, 402) and create models (416), with nodes (see Figs. 5-10), a node or nodes, appears can be a Target (see Figs. 5-7), connected through edges to other nodes (Fig. 6).
Arroyo teaches the system is supported by at least one database.
0060).
[0032] To depict the knowledge model for the user and to allow manipulation of the same, query generation and processing server 104 accesses knowledge model database 108, which contains the knowledge model (i.e., the concepts, instances and relationships that define the subject matter domain). Once a query has been created, query generation and processing server 104 executes the query against knowledge base database 110, which stores the knowledge base and any metadata describing the items of the knowledge base. In knowledge base database 110, the items to be retrieved are generally annotated with one or more of the terms available in the knowledge model.
 
Note, the knowledge model, @ DB 108, identifies both the "schema" … with relationships (such as: links or edges).

[0041] The knowledge model repository (stored, for example, in knowledge model database 108) contains the relationships amongst the different types of entities in the knowledge domain. The knowledge model identifies both the "schema" of abstract concepts and their relationships, such as the concepts "actor" and "movie" connected through the "appears in" relationship, as well as concrete instances with their respective general assertions in the domain, such as concrete actors like "Marlon Brando" or directors like "Francis Ford Coppola", and their relationship to the movies they appear on, or have directed, etc. 
   
Or, “…could be a "triplestore"--a repository (database)…”

[0042] One possible implementation of the knowledge model, considering the particular example of semantic (ontological) systems could be a "triplestore"--a repository (database) purposefully built for the storage and retrieval of semantic data in the form of "triples" (or "statements" or "assertions"). "Triples" are data entities that follow a subject-predicate-object (s, p, o) pattern, where the subject and object are entities of the semantic model, and the predicate is a relationship. An example of such a triple is ("Marlon Brando", "appears in", "The Godfather"). A semantic data model widely 

[0060] After the query is generated, in step 304 the query is executed against the knowledge base database. After the query is executed, the results (including, for, example, a listing of items from the knowledge base that satisfy the query) are depicted for the user in step 306. Step 306 also includes displaying along with the results a node-based graph depicting terms that are relevant to search results, where the terms may be selected from a relevant knowledge model, the query terms, or combinations thereof. 


	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider access is to a DB to be part of Nie in view of Arroyo, or obvious in view of Arroyo, the utilization of a database to store the data of Nie, that is to be searched (as it is searched), to locate data from a search, to query against the knowledge base (Nie, 0048), as a database as taught by Arroyo, to store and search in a database having node information (metadata), as taught by Arroyo, as being obvious, if not deemed inherent to Nie, in view of Arroyo.
	In view of the prior art, applicant to provide a complete response should analyze Nie in view of Arroyo, as well analyze both references individually, since both are considered pertinent to applicant’s current claim set, with respect to a 


Regarding claims 2-3 and 12-13, the combination as applied with Nie deemed to teach and/or render obvious, wherein the querying (user search, 0048, 0055), a database (in view of Arroyo), based on the user input data to obtain data node information includes:
identifying a target node … based on user data 
(SEE C, above), and further, (0024, 0025, 0030, 0031), searching (see Fig. 5, You Can Input and 524), 
O	based on the identified target node (see connections), other nodes, related to the identified target node, as association nodes, (see nodes 1-7)
Or, 
assessing data quality of the association nodes. 
(Such as: in Fig. 4, w/Force)
SEE Fig. 4, node C and related nodes 1-7
SEE Fig. 5, rendered node C and rendered related nodes 1-7, as claimed in Claim 2,
wherein the analyzing the data node information includes at least one of: classifying the data node information, determining a strength (Fig. 4, Force, attractive, vs. repulsive), of a correlation (Fig. 4, see edges) between the target node and each of the association, as claimed in claim 3.
SEE Force or Forces (abstract), 0025, 0033, 0034, 0035
SEE rank or Strength (Fig. 2, step 208, 210) and Fig. 3

Regarding claims 7 and 17, the combination as applied is deemed to teach as claimed, wherein the constructing a knowledge map based on the analysis result includes: 
putting the target node (“C”, 0049), in a central location (Fig. 5); arranging the association nodes around the target node (nodes 1-7); and for each of the association nodes, connecting the target node with the association node using a line (or Lines or edges 508) and 
annotating a correlation (SEE Fig. 4, w/Force) between the target node and the association node on the line

SEE Force directed model, w/repulsive vs. attractive, defined by edges between the vertices
Note a vertex, “is a point where two or more line segments meet”.
visualization technique, a force-directed model substantially optimizes the layout to be uniform by employing a set of forces and an energy minimization procedure: 

[0036] 1) A repulsive force 402 between each two vertices (an example of which is shown in FIG. 4); 

[0037] 2) An attractive force 404 along the edges (e.g., between the social connections between the vertices 402); 

[0038] 3) A repulsive force 406 between adjacent orbits; and [0039] 4) Unpenetratable boundaries 408 that are modeled to isolate the clusters that have no connection between each other. 

[0040] 5) Each of the objects in the graph, for example, each vertex, edge, orbit and the unpenetratable boundary, are either radially/tangentially free or both free so that can move according to a force of the force-directed model. Hence, there are four kinds of different forces in the force-directed model at each vertex: The attractive force 404 along the edges [right arrow over (f)].sub.1(i,j)=d.sub.i,j.sup.2; the repulsive force 402 between each to vertices 

Description of Disclosure - DETX (32):
    	the repulsive force 406 between adjacent orbits 

Description of Disclosure - DETX (36):
where i, j represents the i-th vertex and j-th vertex; d represents the distance; O.sub.k represents the k-th orbit; U.sub.m represents the m-th unpenetratable boundary; C.sub.1,2,3 represent constants; .theta. represents the positive intersection angle of the line, which goes through the vertex and the center vertex, and the unpenetratable boundary and .tau. represents a constant threshold. Given the definitions above, the aggregated force at one vertex is 

Description of Disclosure - DETX (38):
When the forces are balanced at one vertex, the aggregated force at that vertex is zero. Therefore, the technique seeks to minimize a sum of aggregated force(s) of all of the vertices. The layout algorithm then finds a proper placement of the vertices where 

Description of Disclosure - DETX (42):
can be regarded as the Energy of the layout so that the layout algorithm actually reduces the total energy of the force model. In one embodiment of the technique, the energy-reduction process is performed in an iterative way. In each iteration, each vertex is moved along the direction of the aggregated force. The process stops when the energy converges to a certain level. More particularly, as the energy goes down, the total displacement of the vertices also decreases. The technique sets a constant threshold value. When the total displacement is less than this value, the iteration process stops. Until that point, the vertices keep moving in each iteration, that is, their position changes. 

and

[0049] In one embodiment, the exemplary user interface 500 also provides animation. For example, when a user clicks (e.g., selects) one vertex 506 with a user input device, the whole social graph/map 522 changes to a new map centered on the clicked on (e.g., selected) vertex. During the switching transition, there are three kinds of animations:

Regarding claims 8 and 18, the combination as applied above fails to particularly address, but is deemed to teach, wherein the receiving from the user a modification instruction for modifying the knowledge map and causing a modified knowledge map to be presented to the user includes: 
o	receiving the modification instruction of the user
o	modifying the analysis result of the user input data based on the modification instruction of the user
o	modifying the knowledge map based on the modified analysis result; 
generating a mark for a content modified based on the modification instruction of the user; and 
causing the modified knowledge map and the mark to be presented to the user
In Nie the user can manipulate the graphs but, as understood does not teach marks generated by user as claimed.
	

Arroyo teaches marks in the form of annotations (or marks), allows users to find and use more relevant terms within particular knowledge domain.
[0028] To facilitate the filtering of search results retrieved from the knowledge base, the present system utilizes the knowledge embodied within the relevant knowledge model. The knowledge model uses ontologies, described in more detail below, which help contextualize the items to be retrieved from the knowledge base depending on terms of the knowledge model that appear in or are associated to them. In the present system, the ontologies may be depicted in the form of a visual graph, enabling a user to easily navigate through the terms and relationships of the ontology. By browsing through the ontological model and selecting certain elements thereof, the set of results presented to the user can be filtered according to the annotations of documents to be retrieved from the knowledge base. This enables the user to more easily locate the desired information. Additionally, the navigation across the different terms of the structured knowledge model allows users to find and use more relevant terms within particular knowledge domain. 

[0046] The techniques described herein can be applied to repositories of documents in which annotations have been performed through different manners. The process of annotation for the documents may have been performed both manually, with users associating particular concepts and instances to the document to particular entities in the knowledge model, and/or automatically, by detecting which references to entities appear in each knowledge base item. Systems may provide support for manual annotations by facilitating the user finding and selecting entities from the knowledge model, so these can be associated to items in the knowledge base. For example, in a possible embodiment, the system may offer auto-complete functionality so when the user begins writing "Marlon", the system might suggest "Marlon 


SEE Manual annotations

[0049] In the case of manual annotation, terms that belong to the knowledge model are associated with the items in the knowledge base. Different techniques for encouraging users to participate in the manual annotation of content may be applied, like the use of Games with a Purpose to leverage the user's interactions while they play. Again, the underlying knowledge model and the model's design define the kinds of annotations that can be applied to the items in the knowledge base. 

SEE 0055, 0057, 0069 and 0093

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, modify Nie with the teachings of Arroyo, generating a mark (met by an annotations, being manual), for content instructed by the user, triggering modified map with mark rendered to the user, thereby adding to a knowledge model, annotation of content, wherein, the underlying knowledge model and the model's design define the kinds of annotations that can be applied to the items in the knowledge base, as taught by Arroyo.

s 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied with Nie et al. and Arroyo et al. and further in view of Riche et al. (US 2017/0046016).
	Regarding claims 4-6 and 14-16, the combination fails to address above, but, is deemed to teach and/or render obvious as claimed,
generating a report (results), based on the analysis result and causing the generated report to be presented to the user, as claimed in claims 4 and 14,


SEE Nie met by query and results and ranking (0006, 0025, 0031, and 0034- ) or reporting results appears reads as claimed.
wherein the generating a report based on the analysis result includes: obtaining the analysis result, obtaining user data
SEE Nie (Fig. 5, user Input)

Arroyo as applied, appears does teach use of, a text template, directed to reporting, generating reports based on user input and filtering (0031, 0052), to subset of results, utilizing terms within the graph (0057, 0058, 0077, 0093, 0096) and generating output or, reports.

 [0058] Results output module 214 is configured to retrieve the items (or links thereto) that are relevant to an executed query and provide an appropriate output to the user on client 102. In addition to the items themselves, results output module 214 may be configured to generate statistics or metrics associated with the resulting items and depict that data to the user. Results output module 214 may also depict a graph showing the relevant knowledge model entities that are present in the search results, such as the graph generated by graph calculation module 212.

	Regarding claims 4-6 and 14-16, as understood, fails to clearly teach as claimed, associated with generating a report, with related and associated details of,
O	selecting a report type of the report that needs to be generated, filtering the data node information in the analysis result and generating the report, based on the user data, the selected report type, and the filtered data node information, as claimed in claims 5 and 15
and
wherein the report type includes at least one of o	a statistics chart, a statistics table, 
or 
claims 6 and 16

	The examiner cites Riche, generating a report based on reports types, as claimed, 
o	generating a report associated with, selecting a report type of the report that needs to be generated, filtering the data information in the analysis result and generating the report, based on the user data, the selected report type, and the filtered data information wherein the report type includes at least one of a statistics chart, a statistics table, or a text template, of a fixed format
	
SEE User Interface, w/Panels 402, 404, 406, w/Chart, w/animation w/Type, duration (or filtering to, a Range) Or user generated Report Types, including at least a statistics chart associated with entities (see Fig. 3, Authors Over Years) and or the homicide rate trend 802/time in years, line graph in Fig. 8 or Bar (Fig. 5) and/or pictographs (Fig. 6), illustrating statistical information associated with time.

SEE user settable, Output Reports in the form of Charts or statistical tables (w/graphs line and/or bar types)

SEE other display types (staggered fashion, or all at once), or other variation in, Report Types, defined by various parameters (402, 404, and 406, being user selectable), etc…
  [0045] The panel 400 includes a parameters section 402 and a pictograph section 404. The parameters section 402 includes specific settings for the animation of the chart, the chart itself, and the colors of the chart. The animation settings include type and duration. The animation type may determine when the sequence of events occur in the animated visualization. For example, in a creation data clip, bars in a bar chart can appear in a staggered fashion, or all at once. The animation duration may specify how long the animation runs, in milliseconds (ms). The chart settings include icon scale factor, icon size, tally type, Icon-0, and Icon-1. The icon scale factor determines the number of authors that each pictograph, i.e., icon, represents. The icon size is a selection between small, medium, and large. The tally type can be either single: a single data row assigned to a single icon; versus: two rows to be compared assigned to two different icons; or, multiples: n data rows to be compared, each with different assigned icons. Icon-0 and Icon-1 are selected from the pictographs 404, with Icon-0 representing the number of male authors, and Icon-1 representing the number of female authors.

Note, directed, “to create a single, dynamic experience for communicating the findings of a dataset, e.g., statistics, to the viewer” … “The user interface enables a video author to configure data clips to generate each of the animated data visualizations.”

[0019] The following describes techniques for generating and editing animated data visualization videos in a single user interface. Animated data visualization videos, as used herein, refer to sequences of animated data visualizations that are combined to create a single, dynamic experience for communicating the findings of a dataset, e.g., statistics, to the viewer. The user interface enables a video author to configure data clips to generate each of the animated data visualizations. Additionally, the user interface enables the video author to sequence the visualizations using drag and drop operations.

	Note the reports, are charts being user selectable (configurable), dictating output Format (402, 404 and 406) or user selectable, chart types, in report generations.
SEE Line graph (0038), Bar Chart, after a line chart (0040), 0041 (line and Bar), 0046, 0055, 0058 with user defined Types in view of Fig. 4.
SEE other output format data (Figs. 3 (304 w/line and 306), Fig. 5 (0044, 0046, Chart), Fig. 6 w/pictographs, Fig. 7 w/line charts and Fig. 8), the user selectable features, allows for communicating the findings of a dataset, e.g., statistics, to the viewer, as taught by Riche.

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination with the teachings of Riche, to generate a report, including the details of, selecting a report type of the report that needs to be generated, filtering the data node information in the analysis result and generating the report, based on the user data, the selected report type, and the filtered data node information .

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied with Nie et al. and Arroyo et al. and further in view of Norton et al. (US 2007/0156636).
Regarding claims 9 and 19, the combination does not address above, wherein the receiving from the user a modification instruction for modifying the knowledge map and causing the modified knowledge map to be presented to the user further includes: 
O	storing the content modified, based on the modification instruction, of the user and user identity information in a database

SEE Nie, teaches users have ID and password (0001) associated with a social network…
[0001] Many social networking applications have come on-line on the Internet in recent years to allow people to connect both socially and professionally. Typically such social networking applications require a user to create a user identification (ID) and password and to identify their friends in order to create a profile. However, many Web pages, such as news sites, blogs, reviews and so forth, on the World Wide Web or Internet, describe the social activities of people and other entities, even though this information is not listed on social networking application sites.

fails to particularly teach, storing the content modified based on the modification instruction of the user and user identity information in a database.
	Arroyo has been applied to teach the use of the database, but, also fails to teach, “storing, the content modified based on the modification instruction of the user and user identity information in a database”, 
O	associated with the user manual generated annotations (0049, 0055, and 0057).

	Norton is deemed to teach and render obvious in view of the applied combination as applied, to extent the teachings to, “storing the content modified based on the modification instruction of the user and user identity information in a database”

	Norton teaches to storing the content modified based on the modification instruction of the user and user identity information in a database

SEE Fig. 2A-2B, DB 166 & 150 w/annotations.
SEE Fig. 7B, allows a user to, Enter/Edit, annotations (keywords, trust level and description text), to other users (w/User Interface)	

Note, associated with Nodes (Fig. 2C), nodes can be pages 
(Fig. 4A), or people (Fig. 6B), associated with authors and annotators (Fig. 3B & 4C), associated with My Library (Fig. 5).

	Regarding claims 10 and 20, at 0171, Norton is cited to further teach and render obvious, as claimed, to, “synchronously modifying the report based on the modified analysis result, and causing the modified report to be presented to the user.”, being a real time update process, as claimed in claim 10.
	SEE “….the redisplayed page 1200 can be modified to reflect the new annotation….”
[0171] In one embodiment, annotations entered by a user while viewing a results page are used in real time to update the displayed results for the current query, in addition to storing the information in personalization database 166 for future use. Thus, if the user viewing page 1200 activates a "Save This" button 1220, thereby initiating process 800 (FIG. 8) described above, the redisplayed page 1200 can be modified to reflect the new annotation. For example, the newly annotated hit might be highlighted, or results might be reranked using a rating newly given to the hit. 

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to , to modify the combination with the teachings of Norton rendering obvious the difference as claimed, to store or storing (the annotations of Arroyo) being the content modified based on the modification instruction of the user, and user identity information in a database, as taught by Norton, “to storing the information in personalization database 166 for future use”, in addition to the operation, as claimed in claim 10 is further deemed taught and considered obvious wherein the receiving from the user a modification instruction for modifying the knowledge map and causing the modified knowledge map to be presented to the user further includes: synchronously modifying the report based on the modified analysis result; and causing the modified report to be presented to the user, as further, taught by Norton being a real time update process (or reports back), taught at 0171, wherein, “…annotations entered by a user while viewing a results page are used in real time to update the displayed results for the current query, in addition to storing the information in personalization database 166 for future use…”., as taught by Norton.




Contact Information


The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:

"http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158